UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period Commission File Number 1-11398 ended September 30, 2009 CPI AEROSTRUCTURES, INC. (Exact name of registrant as specified in its charter) New York 11-2520310 (State or other jurisdiction (IRS Employer Identification Number) of incorporation or organization) 60 Heartland Blvd., Edgewood, NY (Address of principal executive offices) (zip code) (631) 586-5200 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ⁭ No x As of November 13, 2009, the number of shares of common stock, par value $.001 per share, outstanding was 5,995,465. 1 CPI AEROSTRUCTURES, INC INDEX Part I - Financial Information Item 1 – Condensed Financial Statements Condensed Balance Sheets as of September 30, 2009 (Unaudited) and 3 December 31, 2008 Condensed Income Statements for the Three and Nine Months ended 4 September 30, 2009 (Unaudited) and 2008 (Unaudited) Condensed Statements of Cash Flows for the Nine Months ended September 30, 2009 5 (Unaudited) and 2008 (Unaudited) Notes to Condensed Financial Statements (Unaudited) 6 Item 2 – Management’s Discussion and Analysis of Financial Condition 18 and Results of Operations Item 3 – Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T – Controls and Procedures 23 Part II -Other Information Item 1A – Risk Factors 24 Item 4 – Submission of Matters to a Vote of Security Holders 25 Item 6 – Exhibits 25 Signatures 26 Exhibits 26 2 CPI AEROSTRUCTURES, INC.
